           Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 1 of 53




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

Slingshot Printing LLC,                  §
                                         §
                  Plaintiff              §
                                         §
       v.                                §
                                         §     C.A. Nos.    1:20-cv-00184-ADA
HP Inc.,                                 §                  1:20-cv-00185-ADA
                                         §
                  Defendant.                  Jury Trial Demanded
                                         §
                                         §


            DEFENDANT HP INC.’S OPENING CLAIM CONSTRUCTION BRIEF
             Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 2 of 53




                                                    TABLE OF CONTENTS

I. Introduction ............................................................................................................................... 1
II. Technical Background Regarding Inkjet Printing and the Patents at Issue .............................. 2
     A. The Relevant Technical Background of Inkjet Printing ..................................................... 2
     B. The Pressure/Venting Patents (-184 Case) ......................................................................... 5
     C. The Ejection Chamber Patents (-185 Case) ........................................................................ 7
III. Level of Ordinary Skill in the Art ............................................................................................. 9
IV. Argument .................................................................................................................................. 9
     A. Disputed Terms from the Pressure/Venting Patents (-184 Case) ....................................... 9
           1. “resilient container” / “resilient air container” (’115 patent, claims 1, 3, 11) .............. 9
           2. “pressure supply means” (’115 patent, claim 9) ......................................................... 15
           3. “ink supply means” (’115 patent, claim 9) ................................................................. 17
           4. “resilient air containing means” (’115 patent, claim 9) .............................................. 18
           5. “chamber” (’593 patent, claims 1, 12, 13) .................................................................. 20
           6. “substantially . . . gas impermeable cover” / “substantially . . . vapor impermeable
              cover” (’593 patent, claims 2, 13) ............................................................................... 22
           7. “a first melting point” / “a second melting point” (’707 patent, claim 1) ................... 23
           8. “sealing structure” (’707 patent, claim 1) ................................................................... 28
     B. Disputed Terms from the Ejection Chamber Patents (-185 Case) .................................... 31
           1. “heater element” (’405 patent, claims 1, 7, 17) .......................................................... 31
           2. “bubble chamber[s]” (’405 patent, claims 1, 7, 17) .................................................... 33
           3. “none of said convex wall portion overlies said periphery of said heater element” /
              “none of said curved wall portion overlies said periphery of said heater element”
              (’405 patent, claims 1, 7, 17) ...................................................................................... 36
           4. “pitch ranging from about 600 to about 2400 dpi” (’951 patent, claim 1) ................. 39
           5. “ink feed edge” (’951 patent, claim 1) ........................................................................ 42
           6. “the distance from the ink feed edge is substantially the same for each of the ink
              ejection actuators” (’951 patent, claim 1) ................................................................... 44




                                                                        i
            Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 3 of 53




                                               TABLE OF AUTHORITIES
Cases

Baldwin Graphic Sys., Inc. v. Siebert, Inc.,
  512 F.3d 1338 (Fed. Cir. 2008) ................................................................................................ 38
Convolve, Inc. v. Compaq Comput. Corp.,
  812 F.3d 1313 (Fed. Cir. 2016) ................................................................................................ 15
Cordis Corp. v. Medtronic AVE, Inc.,
  339 F.3d 1352 (Fed. Cir. 2003) .......................................................................................... 20, 33
Dow Chem. Co. v. NOVA Chems. Corp. (Canada),
  803 F.3d 620 (Fed. Cir. 2015) ............................................................................................ 26, 27
Ergo Licensing, LLC v. CareFusion 303, Inc.,
  673 F.3d 1361 (Fed. Cir. 2012) ................................................................................................ 18
Hill-Rom Services, Inc. v. Stryker Corp.,
  755 F.3d 1367 (Fed. Cir. 2014) .......................................................................................... 20, 33
I/P Engine Inc. v. AOL, Inc.,
   874 F. Supp. 2d 510 (E.D. Va. 2012) ....................................................................................... 23
Nautilus, Inc. v. Biosig Instruments, Inc.,
  572 U.S. 898 (2014) .................................................................................................................. 24
Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) (en banc) .................................................................... 22, 31, 34
Polara Eng’g Inc. v. Campbell Co.,
  894 F.3d 1339 (Fed. Cir. 2018) ................................................................................................ 43
Salazar v. Procter & Gamble Co.,
  414 F.3d 1342 (Fed. Cir. 2005) ................................................................................................ 39
Springs Window Fashions LP v. Novo Indus., L.P.,
  323 F.3d 989 (Fed. Cir. 2003) .................................................................................................. 47
Teva Pharms. USA, Inc. v. Sandoz, Inc.,
  789 F.3d 1335 (Fed. Cir. 2015) ................................................................................................ 26
TF3 Ltd. v. Tre Milano, LLC,
  894 F.3d 1366 (Fed. Cir. 2018) ................................................................................................ 23
Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996) .................................................................................................. 39
Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015) ................................................................................................ 29


                                                                    ii
      Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 4 of 53




                                 TABLE OF EXHIBITS
Exhibit                                     Description
   1      U.S. Patent No. 6,243,115
   2      U.S. Patent No. 6,394,593
   3      U.S. Patent No. 6,817,707
   4      U.S. Patent No. 6,719,405
   5      U.S. Patent No. 7,152,951
   6      Office Action in U.S. Patent Application No. 09/522,105 dated Nov. 30, 2000
   7      U.S. Patent No. 6,030,074 to Barinaga
   8      Amendment in U.S. Patent Application No. 09/522,105 dated Jan. 22, 2001
   9      The American Heritage Dictionary of the English Language (4th ed. 2000) (excerpt)
  10      Random House Webster’s College Dictionary (2001) (excerpt)
  11      ISO 11357-3:1999 Plastics – Differential scanning calorimetry (DSC) Part 3
  12      Webster’s Ninth New Collegiate Dictionary (1991) (excerpt)
  13      Hawley’s Condensed Chemical Dictionary (14th ed. 2001) (excerpt)
  14      U.S. Patent No. 6,435,666 to Trauernicht et al.
  15      U.S. Patent No. 7,014,299 to Parish et al.
  16      Notice of Allowability for U.S. Patent Application No. 10/396,623
  17      Amendment in U.S. Patent Application No. 10/775,874 dated May 2, 2006
  18      U.S. Patent No. 6,523,935 to Torgerson et al.
  19      McGraw-Hill Dictionary of Scientific and Technical Terms (6th ed. 2003)
  20      Office Action in U.S. Patent Application No. 10/775,874 dated June 29, 2006




                                            iii
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 5 of 53




I.      INTRODUCTION

        HP pioneered thermal inkjet printing in the late 1970s and first commercialized it in

1984. In the 35 years since then, HP has invested billions of dollars in thermal inkjet technology.

During all that time, HP has been an innovator and market leader. Indeed, HP invented all the

technology at issue in this case first.

        Since it was spun out of IBM in 1991 until it sold its business to Funai in 2013, Lexmark

also competed in the thermal inkjet print market. However, Lexmark’s investment in research

and development and intellectual property significantly lagged behind that of HP.

        In what appears to have been a defensive measure in the five years from 1999 through

2004, Lexmark filed a flurry of patents, including the patents asserted in this case. The patents

are more noteworthy for their quantity than quality. Many of Lexmark’s patents copied HP’s

designs. Others claim technology that no one practices. In 2012, Lexmark gave up on the inkjet

business. The following year, it sold that business to Funai for $100M.

        While Funai bought Lexmark’s inkjet business, its core business has been in videotape

players and recorders, DVD/Blu-ray players, and televisions. It manufactures DVD/Blu-ray

products and flat-panel televisions for brands such as Magnavox, Sanyo, and Philips. With its

purchase of Lexmark’s inkjet business, Funai tried to make a competitive go of inkjet printing.

In 2015, it reached an exclusive license with Kodak to launch Kodak-branded ink and printers.

Nevertheless, Funai’s inkjet business failed to thrive. For the past seven years, Funai’s inkjet

printer sales and market share have steadily declined.

        Now, it appears that Funai has decided to try to recoup its losses with Lexmark’s patents

through litigation. In March 2019, Funai entered into an arrangement with Slingshot to bring

this lawsuit. Slingshot has asserted 33 patents in five cases. It has already dropped two patents

that even a visual inspection of HP’s products reveal that HP does not practice. HP has called


                                                 1
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 6 of 53




out fatal flaws in numerous other assertions in a Rule 11 letter that HP sent in February 2020.

Core among HP’s complaints is that a reasonable investigation would have shown that the

asserted patents cannot possibly be infringed if construed correctly.

       Slingshot’s claim construction positions have to overcome this same challenge –

Lexmark’s patents claim technology that HP does not practice or that HP invented first. As a

result, Slingshot proposes constructions that violate well-established claim construction

principles: (1) attempting to read limitations out of claims; (2) adding ambiguity, not clarity; (3)

creating claims of indefinite scope; and (4) disregarding the clear representations its predecessors

made to the Patent Office to obtain allowance of the claims, often to distinguish HP prior art.

HP’s constructions should be adopted because they accurately capture the meaning of the

disputed claim terms.

II.    TECHNICAL BACKGROUND REGARDING INKJET PRINTING AND THE
       PATENTS AT ISSUE

       A.      The Relevant Technical Background of Inkjet Printing

       The asserted patents are directed to the field of inkjet printing. When the applications for

the asserted patents were filed, there were three primary inkjet technologies: thermal inkjet

printers that used heat to expel ink, piezoelectric inkjet printers that used an electric charge to

deflect a plate to eject ink, and electromechanical actuators that used a paddle to eject ink.

       A thermal inkjet printer expels ink from a nozzle by passing electric current through a

resistor to heat a small volume of ink in an ejection chamber near the nozzle. The heat rapidly

raises the temperature of the ink above its boiling point and causes ink within the chamber to

vaporize and quickly expand, thereby ejecting a droplet of ink from the nozzle. This process is

illustrated in the figures below, where a resistor (red) in the ejection chamber (green) is heated

by a current and vaporizes ink to eject a drop of ink (cyan) through a nozzle.



                                                  2
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 7 of 53




       Piezoelectric printers utilize the phenomenon that certain materials change shape when

subjected to an electric field. This process is illustrated below: a pressure plate (red), such as a

piezoelectric transducer, flexes in response to an electrical signal. This flexing pressurizes ink in

a chamber (green) and ejects a drop of ink (cyan) through a nozzle.




       Printers that use electromechanical actuators use small, moving parts, e.g., paddles, that

move in response to electrical stimulus to propel ink out of an ejection chamber. An exemplary

paddle is shown in the figures below, where a heater (red) causes a paddle (orange) to propel a

drop of ink (cyan) out of a chamber (green).




                                                  3
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 8 of 53




       In each approach to inkjet printing, the print process involves ejecting ink droplets out of

an ejection chamber through a nozzle and onto a print medium, e.g., paper. All of these methods

commonly used at least one array of nozzles in a printhead integrated circuit, or chip. A

printhead chip uses the same materials and methods of construction as a semiconductor chip. By

the early 2000s, when some of the applications for the asserted patents were filed, inkjet printers

could already print 600 dots per inch (dpi). Print companies achieved such print resolutions by

using semiconductor manufacturing processes for the printhead chips.

       A printhead chip is typically mounted directly on a cartridge that contains a supply of ink.

These cartridges were often disposable, such that upon exhaustion of the supply of ink in the

cartridge, the cartridge (and its printhead chip) would be discarded and replaced with another

cartridge. Alternatively, a printhead chip could be permanently or semi-permanently mounted in


                                                 4
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 9 of 53




a printer, and a remote ink supply, such as an ink tank, could provide ink to the printhead chip.

Upon exhaustion of ink from this remote ink supply, the supply could be replenished or replaced

without replacing the printhead.

       HP’s innovations include ink cartridge pressure regulation and supplying ink to ejection

chambers in the printheads at an appropriate pressure (a slight vacuum) to prevent ink from

leaking out of the printhead. Several of the asserted patents concern maintaining this pressure.

       The patents addressed in this brief fall into two areas: (1) the control and venting of

pressure in an inkjet cartridge; and (2) the geometry of the ink ejection chambers. A brief

description of the patents in each group is below.

       B.      The Pressure/Venting Patents (-184 Case)

       Three of Slingshot’s asserted patents are directed to controlling pressure in an inkjet

cartridge: U.S. Patent Nos. 6,243,115 (the “’115 patent”) (Ex. 1)1; 6,394,593 (the “’593 patent”)

(Ex. 2); and 6,817,707 (the “’707 patent”) (Ex. 3). Each is described below.

       The ’115 patent is directed to a system that uses an air pump to apply pressure to a

resilient air container in an ink supply. The expansion of the resilient air container causes ink to

be expelled through an ink outlet. An exemplary embodiment is shown below.




1
 Citations to “Ex.” refer to the exhibits attached to the concurrently filed Declaration of Andrew
V. Devkar in Support of Defendant HP Inc.’s Opening Claim Construction Brief.


                                                  5
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 10 of 53




Among other things, this embodiment includes an air inlet 80 (colored yellow); an ink outlet 82

(green); an air pump (not shown) connected to the air inlet for creating a positive pressure in the

interior of the printer cartridge 72; an ink source 76 (red); and a resilient air container 74 (blue).

Ink is forced from the ink source 76 through the ink outlet 82 upon expansion of the resilient air

container 74 from a positive pressure created by the air pump.

       The ’593 patent is directed to a venting system for an ink cartridge that permits air to

flow between a chamber of a pressure regulator in the ink cartridge and the atmosphere while

substantially inhibiting the escape of water vapor from the chamber. An exemplary embodiment

is shown below:




       Among other things, this embodiment includes a body 10 including a first panel 22

(green) and a second panel portion 78 (blue), which together form a cavity, some of which is

reserved to contain ink. The embodiment also includes a chamber 66 (yellow); a “lung type”

pressure regulator 98 (shown in Fig. 6); and an air diffusion path disposed between the chamber

66 and atmosphere comprising an elongate flow path 81 (red).




                                                   6
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 11 of 53




       The ’707 patent is directed to a pressure-controlled ink supply assembly. The materials

of specific components are chosen so that the melting point of a pressure control structure is

lower than the melting point of an ink reservoir. This allows for a flexible film to be heat welded

to the pressure control structure while avoiding warping or deformation of the ink reservoir. An

exemplary embodiment is shown below:




Among other things, this embodiment includes an ink reservoir 12 (green); a pressure control

structure 26 (blue); a sealing structure 36 (yellow); a pressure regulating film 46 (red); and a

cover 48 (orange).

       C.      The Ejection Chamber Patents (-185 Case)

       Slingshot has asserted patents directed to the geometry of the ink ejection chambers and

related features, such as the actuators and nozzles, including U.S. Patent Nos. 6,719,405 (the

“’405 patent”) (Ex. 4) and 7,152,951 (the “’951 patent”) (Ex. 5).



                                                 7
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 12 of 53




       The ’405 patent is directed to a printhead chip having heater elements and ink ejection

chambers of specific geometries. An exemplary embodiment is shown below:




Among other things, this embodiment has an ink via 40 (dark blue), a substantially rectangular

heater element 38 (red); a substantially straight ink flow channel 50 (light blue); and a bubble

chamber 12 (green) having a curved wall portion 14 partially surrounding said heater element 38.

       The ’951 patent is directed to an inkjet printhead chip having actuators with a particular

aspect ratio and a column of nozzles having a particular pitch (spacing). An exemplary

embodiment is shown below:




                                                 8
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 13 of 53




       The figure shows a semiconductor substrate containing at least one ink feed edge 40 and

a plurality of ink ejection actuators 30 (red) as well as a thick film layer having a plurality of ink

feed chambers 32 (green) and ink feed channels (light blue).

III.   LEVEL OF ORDINARY SKILL IN THE ART

       A person having ordinary skill in the art at the time of the alleged inventions of the

asserted patents would have been a person holding at least a Bachelor’s level college degree in

Mechanical Engineering, Electrical Engineering, Physics, or a related field and at least two years

of training and experience in the design of inkjet cartridges and/or printheads.

IV.    ARGUMENT

       A.      Disputed Terms from the Pressure/Venting Patents (-184 Case)

               1.      “resilient container” / “resilient air container” (’115 patent, claims 1, 3,
                       11)

          HP’s Proposed Construction                       Slingshot’s Proposed Construction
 a flexible receptacle that expands and               a container that is capable of returning to its
 collapses, such as a bag                             original shape, position or form after being
                                                      deformed

       Contrary to the meaning of “resilient” in the context of the ’115 patent, Slingshot wants

to read the term “resilient container” to encompass rigid structures that do not expand or

collapse. The terms “resilient container” and “resilient air container” are used in the

specification exclusively to describe flexible receptacles for air or ink that expand and collapse.

The resilient containers are shown and described as bags that expand and collapse in order to

force ink out of an ink cartridge. During prosecution, the Applicant also distinguished prior art

having a container with rigid walls on the basis that it lacked a “resilient air container,” and

Slingshot cannot reclaim that claim scope now. Slingshot’s attempt to impermissibly broaden

the scope of the claims should be rejected, and HP’s construction should be adopted.




                                                  9
          Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 14 of 53




                          a.     The specification uses “resilient” exclusively to describe a
                                 container that expands and collapses, such as a bag.

          The ’115 patent discloses four embodiments, shown in Figures 1-4, involving different

configurations of a resilient or non-resilient air container and a resilient or non-resilient ink

container. Figure 1 shows a printer cartridge with a non-resilient air container (interior 13 of

printer cartridge 10, shown in blue below) and a resilient ink container 12 (magenta).




’115 patent at Fig. 1.2

          The Specification provides that “[t]he ink source 12 is a resilient container,” which is

shown in Figure 1 “embodied as a bag.” ’115 patent at 3:49-52. The resilient nature of the ink

container allows “air pressure in the printer cartridge 10 [to] force collapse of the resilient

container [12] to drive ink therefrom and through the ink outlet 11.” Id. at 3:52-54. The ’115

patent does not disclose that printer cartridge 10 expands or collapses and does not describe it as

resilient, which is to be expected because printer cartridges are generally constructed of rigid

plastic. Figure 1 uses curves to depict ink source 12 (a resilient bag) and straight lines to depict


2
    All colorization to figures has been added.


                                                   10
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 15 of 53




printer cartridge 10 (a non-resilient structure that does not expand or collapse during operation).

       Figure 2 discloses the opposite arrangement: the printer cartridge has a resilient air

container 28 (blue bag shown below) and a non-resilient ink container (cartridge 26, green) with

interior 30 containing ink (magenta).




’115 patent at Figure 2.

       In describing this embodiment, the ’115 patent uses the term “resilient” to describe the air

container 28 and discloses that, as “the pump 16 creates a positive pressure in the resilient air

container 28,” it “caus[es] the container [28] to expand and force ink from the interior.” ’115

patent at 4:57-63. In contrast, the ’115 patent does not describe printer cartridge 26 as resilient

and does not disclose that the printer cartridge 26 expands or contracts. Moreover, as with

Figure 1, Figure 2 uses curves to depict air container 28 (e.g., a resilient bag) and straight lines to

depict printer cartridge 26 (non-resilient), which does not expand or collapse during operation.

       In Figures 3 and 4, both the air container (blue) and ink container (magenta) are resilient

containers (e.g., bags); the only difference between the two cartridges is the relative location of

the containers.




                                                  11
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 16 of 53




’115 patent at Figs. 3, 4.

        In Figure 3, the air container 48 (blue) encapsulates the ink container 54 (magenta),

whereas in Figure 4, the air container 74 (blue) is positioned within the ink container 76

(magenta). The ’115 patent describes all four containers in these embodiments as resilient. ’115

patent at 5:3, 5:4-5, 5:26, 5:27. Regarding the embodiment shown in Figure 3, the ’115 patent

states that “[t]he air pump 16 creates a positive pressure in the resilient air container 48, causing

the resilient air container 48 to expand, which places pressure on the ink source resilient

container 54 to collapse.” Id. at 5:13-16. Similarly, regarding the embodiment of Figure 4, the

’115 patent states that “positive pressure in the resilient air container 74 causes expansion, which

places pressure on the ink source resilient container 54 [sic – 76] that is bound by the printer

cartridge 72. Thus, the expansion pressure forces ink from the ink source resilient container

76….” Id. at 5:34-38, 6:22-35. Figures 3 and 4 depict the resilient air containers and the ink

containers as bags.

        Therefore, in every embodiment of the ’115 patent and throughout its specification, when

the patent describes a container as resilient, it means a container that expands and collapses, such

as a bag. The specification specifically provides a “bag” as the example of a resilient container.

See, e.g., id. at 2:1-2 (“The ink source is preferably a resilient container, such as a bag.”). In all



                                                  12
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 17 of 53




of the patent figures, the resilient containers are consistently shown with rounded edges so as to

represent a bag-like receptacle. See Figs. 1-4. In contrast, wherever a container is depicted with

straight lines, e.g., the solid body of an ink cartridge, the patent never describes the container as

resilient and never suggests that it is intended to expand or collapse.

                       b.      The Applicant distinguished prior art that allegedly lacked a
                               “resilient” container, and Slingshot cannot recapture this claim
                               scope now.

       The prosecution history also confirms the correctness of HP’s proposed construction.

Slingshot’s proposed construction violates an essential principle of claim construction by urging

that the claims encompass what the Applicant surrendered during prosecution. The term

“resilient air container” (or “resilient air containing means”) was added to the independent

claims to overcome the prior art.

       On November 30, 2001, the Examiner issued an Office Action in which all independent

claims were rejected as being anticipated by an HP patent, U.S. Patent No. 6,030,074 to Barinaga

(“Barinaga”). Ex. 6 at 3-4. Barinaga discloses an apparatus for delivering pressurized ink to a

printhead.




                                                  13
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 18 of 53




Ex. 7 at Fig. 1.

        As shown in color above, Barinaga discloses an air compressor 76 (red) that provides

pressurized air through air chamber 85 (brown) and gas conduits 64 and 56 (yellow) to container

10 (green). This positive pressure exerts a pressure on ink bag 13 (magenta). Ex. 7 at 4:64-5:5.

        The Examiner indicated that certain dependent claims contained allowable subject matter,

including claims that recited a “resilient air container” or “resilient air containing means.” Ex. 6

at 5. As shown in Fig. 1, the (non-resilient) container 10 of Barinaga is depicted with straight

lines, just like the walls of the (non-resilient) printer cartridge in the ’115 patent specification.

See ’115 patent, Figs. 1-4. The Applicant amended the independent claims to include the

“resilient” elements to secure allowance. Ex. 8 at 2-6. Thus, the Examiner allowed the claims

because Barinaga’s air container was not resilient.

        Slingshot’s attempt to recapture the surrendered claim scope contradicts the Examiner’s

rationale in allowing the claims over the prior art. See Convolve, Inc. v. Compaq Comput. Corp.,


                                                   14
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 19 of 53




812 F.3d 1313, 1322-23 (Fed. Cir. 2016) (“In determining the scope of the claims, we apply the

traditional claim construction principles . . . paying particular attention to the examiner’s focus in

allowing the claims after amendment.”) (internal quotations omitted).

       Thus, the prosecution history confirms that HP’s construction is correct.

                       c.      Slingshot’s proposal ignores the specification and the surrender of
                               claim scope during prosecution.

       Slingshot’s proposed construction of the term “resilient container” as “a container that is

capable of returning to its original shape, position or form after being deformed” is an improper

attempt to encompass a relatively rigid plastic ink cartridge. This is plainly inconsistent with

usage of the term “resilient” in the ’115 patent. The ’115 patent never describes the walls of the

ink cartridge as resilient. See Section IV.A.1.a, supra. Moreover, the Applicant secured

allowance of the ’115 patent over the Barinaga prior art reference (which showed an air

container with straight lined walls) by adding to the independent claims the requirement that the

air container be resilient. Thus, a “resilient container” excludes containers having relatively rigid

sidewalls like those shown in Barinaga. Slingshot’s proposed construction should be rejected to

prevent it from seeking to have the claims cover what was surrendered during prosecution.

       Accordingly, in view of the specification and file history, a “resilient [air] container”

should be construed as a flexible receptacle that expands and collapses, such as a bag.

               2.      “pressure supply means” (’115 patent, claim 9)

         HP’s Proposed Construction                     Slingshot’s Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                    Subject to 35 U.S.C. § 112, ¶ 6

 Function: creating a positive pressure in the      Function: creating a positive pressure in the
 interior of the printer cartridge                  interior of the printer cartridge

 Structure: air pump, and equivalents thereof       Structure: reciprocating piston pump, vane
                                                    pump, peristaltic pump, centrifugal pump,
                                                    diaphragm pump, or other compressor, and
                                                    equivalents thereof


                                                 15
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 20 of 53




       The parties agree that this term is written in means-plus-function format and is subject to

35 U.S.C. § 112, ¶ 6. The parties also agree as to the recited function. The parties have only a

minor disagreement as to the structure disclosed in the specification corresponding to the recited

function. HP’s identification of the corresponding structure is correct because it follows what

the specification specifically described as performing the recited function.

       The only structure disclosed in the specification for performing the recited function is the

“air pump 16” (colored red in the figure below):




’115 patent at Fig. 1.

       The ’115 patent states that “the air pump 16 creates a positive pressure in the interior 13

of the printer cartridge 10.” Id. at 3:33-36 (emphasis added). The specification discloses that

“[t]he air pump can be any pressure supplying device, such as a reciprocating piston pump,

peristaltic pump, centrifugal pump, diaphragm pump, or other compressor as known in the art.”

Id., 4:6-10 (emphasis added). Thus, the “pressure supply means” is an air pump and equivalents



                                                16
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 21 of 53




thereof. Slingshot’s proposed structure is incorrect because it does not identify the air pump

specifically disclosed in the specification as performing the recited function and reflected in

HP’s construction. In addition, to the extent Slingshot’s list of pumps are appropriate for

performing the recited function, they are already encompassed by HP’s proposed construction.

                3.      “ink supply means” (’115 patent, claim 9)

         HP’s Proposed Construction                     Slingshot’s Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                    Subject to 35 U.S.C. § 112, ¶ 6

 Function: supplying ink from the printer           Function: supplying ink from the printer
 cartridge                                          cartridge

 Structure: printer cartridge or ink bag, and       Structure: printer cartridge or ink container
 equivalents thereof                                (e.g., bag), and equivalents thereof

        The parties agree that this term is recited in means-plus-function format and is subject to

35 U.S.C. § 112, ¶ 6. The parties also agree as to the recited function. The dispute as to the

corresponding structure is minor. HP’s proposed construction is correct and is the same

construction that was presented in HP’s petition for IPR regarding the ’115 patent. Rather than

agree to this construction, Slingshot proposes a trivial variation.

        The structures in the specification for performing the recited function are the resilient ink

containers disposed within the printer cartridges—namely, ink source 12 (Fig. 1), ink source

resilient container 54 (Fig. 3), and ink source resilient container 76 (Fig. 4):




’115 patent at Figs. 1, 3, 4.



                                                  17
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 22 of 53




        The only other structure disclosed in the specification that can perform the recited

function is the interior 30 of the Figure 2 cartridge:




Id. at Fig. 2, 4:54-64 (“FIG. 2 illustrates an alternative embodiment of the ink supply and

delivery system with printer cartridge 26 having an interior 30 filled with ink”).

        Thus, the “ink supply means” is the printer cartridge or ink bag, and equivalents thereof.

Slingshot’s addition of “ink container” as one of the structures linked to the claimed function is

unsupported. “Ink container” does not appear in the specification of the ’115 patent and thus

cannot qualify as corresponding structure. See Ergo Licensing, LLC v. CareFusion 303, Inc., 673

F.3d 1361, 1364 (Fed. Cir. 2012) (“[A] patentee is only entitled to the corresponding structure

described in the specification and equivalents thereof.”) (alterations omitted) (emphasis in

original).

               4.      “resilient air containing means” (’115 patent, claim 9)

         HP’s Proposed Construction                     Slingshot’s Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                    Subject to 35 U.S.C. § 112, ¶ 6

 Function: containing air and expanding from        Function: containing air and expanding from
 the positive pressure created by the pressure      the positive pressure created by the pressure
 supply means for forcing the ink from the ink      supply means for forcing the ink from the ink
 supply means through the ink outlet.               supply means through the ink outlet.



                                                  18
            Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 23 of 53




 Structure: resilient air container, bag, and        Structure: resilient air container (e.g., bag)
 equivalents thereof                                 and equivalents thereof

        The parties agree this term should be construed under 35 U.S.C. § 112, ¶ 6 and agree as

to the recited function. The dispute as to the corresponding structure is minor, but HP’s

construction is correct because the specification specifically identifies a “bag” as corresponding

structure.

        The ’115 patent discloses that the recited function can be performed by only the resilient

air container 28 (Fig. 2), the resilient air container 48 (Fig. 3), and the resilient air container 74

(Fig. 4):




’115 patent at Figs. 2-4; see also id. at 4:58-63, 5:12-17, 5:32-39. The resilient air container is

shown as a bag in the figures, and the specification discloses a “bag” as the example of a resilient

container. See, e.g., ’115 patent at 2:1-2 (“The ink source is preferably a resilient container, such

as a bag.”).

        Thus, the “resilient air containing means” should be construed as a resilient air container,

bag, and equivalents thereof.

        Slingshot’s proposal to add “e.g.,” and parentheticals for the recitation of “bag” is similar

to HP’s proposed construction on its face but improperly suggests that there are other examples

disclosed in the specification. HP’s proposal should be adopted because a bag is the specifically

disclosed structure in the specification corresponding to the recited function.




                                                   19
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 24 of 53




               5.     “chamber” (’593 patent, claims 1, 12, 13)

         HP’s Proposed Construction                    Slingshot’s Proposed Construction
 an enclosed space having one or more walls       an expanding and contracting enclosed space

       The parties agree that the claimed chamber is an “enclosed space.” The parties disagree

as to whether the enclosed space must be “expanding and contracting.” The plain and ordinary

meaning of “chamber” does not include this requirement. Rather, the more common meaning of

“chamber” is a static space such as a room. Ex. 9 at 308; Ex. 10 at 202. Nothing in the

specification or file history suggests that “chamber” should be construed narrowly as Slingshot

suggests. Thus, the term “chamber” encompasses both static spaces and non-static spaces, unless

the Applicant clearly disclaimed static spaces or otherwise redefined the term to refer only to

expanding and contracting spaces. Cordis Corp. v. Medtronic AVE, Inc., 339 F.3d 1352, 1358

(Fed. Cir. 2003) (holding that disclaimer of claim scope “requires clear and unmistakable

statements of disavowal”); Hill-Rom Services, Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed.

Cir. 2014) (holding that the standard to show that the patentee acted as its own lexicographer is

“exacting”). The Applicant did neither.

       HP’s proposed construction is consistent with the plain and ordinary meaning of

“chamber.” “Having one or more walls” clarifies that a “chamber” has a volume, i.e., that it

represents an enclosed space. In contrast, Slingshot’s proposed construction of “chamber” turns

the ordinary meaning of the term on its head. Slingshot wants to read “chamber” on the interior

of a collapsible bag, but a “bag” is not a chamber, nor can a chamber be something that does not

occupy space, e.g., a collapsed bag.

       HP’s proposed construction is confirmed by the specification. The ’593 patent discloses

a chamber 66 (yellow in the images below) that is formed by lung frame walls 70, 72, 74, and 76

(brown) and a portion of first side panel portion 22 (green). ’593 patent at 4:25-29.



                                                20
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 25 of 53




’593 patent at Figs. 1, 6.

        Lung frame walls 70, 72, 74, and 76 (brown) ensure that chamber 66 (yellow) is an

enclosed space and that chamber 66 can never collapse. Piston member 106 (dark green) and

urging member 108 (blue), which are disposed in cavity 12, urge polymeric material 100 (dark

purple in Fig. 6) toward the first side panel portion 22, but the polymeric material 100 (dark

purple) will be kept away from the first side panel portion 22 (green) near the lung frame walls

70, 72, 74, and 76 (brown). See ’593 patent at 6:65-7:1.

        HP’s proposed construction should be adopted because it is consistent with the plain and

ordinary meaning of the term “chamber” and the intrinsic evidence.




                                                21
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 26 of 53




                6.     “substantially . . . gas impermeable cover” / “substantially . . . vapor
                       impermeable cover” (’593 patent, claims 2, 13)

         HP’s Proposed Construction                       Slingshot’s Proposed Construction
 a cover having properties such that the             a cover having properties such that the
 transmission of gas through the cover is            transmission of gas through the cover is
 substantially less than the diffusion of gas out    substantially less than the diffusion of gas out
 of the channel to the atmosphere / a cover          of the channel to the atmosphere, (i.e., the
 having properties such that the transmission        cover is substantially impermeable to
 of vapor through the cover is substantially         liquid/gas so that liquid/gas is directed
 less than the diffusion of vapor out of the         through the channel) / a cover having
 channel to the atmosphere                           properties such that the transmission of vapor
                                                     through the cover is substantially less than the
                                                     diffusion of vapor out of the channel to the
                                                     atmosphere, (i.e., the cover is substantially
                                                     impermeable to liquid/vapor so that
                                                     liquid/vapor is directed through the channel)

       HP’s proposed construction tracks the definition for “substantially vapor impermeable” in

the specification. This definition is equally applicable to the term “substantially . . . gas

impermeable,” as Slingshot appears to concede. The parties disagree as to whether the additional

language that Slingshot appends to the specification’s definition (the language following the

“i.e.”) should be included. HP’s proposal should be adopted because it is the precise definition

provided by the specification.

       A patent applicant may assign a specific meaning to a claim term by acting as a

lexicographer. Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). The

patentee expressly defined the term “vapor impermeable” as follows: “[t]he term ‘substantially

vapor impermeable’ means that the transmission of water vapor through the cover 93 is

substantially less than the diffusion of water vapor out of end 87 of the conduit 81 to the

atmosphere.” ’593 patent at 6:7-11 (emphasis added). HP’s proposed construction adopts this

clear definition. Slingshot does not dispute that the definition supplied by the applicant for

“substantially . . . vapor impermeable” applies equally to the term “substantially . . . gas

impermeable.”


                                                    22
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 27 of 53




       Slingshot’s additional language is unnecessary and would reduce clarity. First, “i.e.” is a

term that can cause disagreement, even by trained legal professionals. See TF3 Ltd. v. Tre

Milano, LLC, 894 F.3d 1366, 1372 (Fed. Cir. 2018) (overturning PTAB’s interpretation of “i.e.”

in patent specification). Given that the goal of claim construction is to clarify claim terms for a

jury, see I/P Engine Inc. v. AOL, Inc., 874 F. Supp. 2d 510, 523 (E.D. Va. 2012), “i.e.” should be

avoided. Second, the words added by Slingshot recycle the claim language itself (as shown

below), and add unnecessary words without providing any clarity.

       the cover is substantially impermeable to liquid/gas so that liquid/gas is directed
       through the channel

       the cover is substantially impermeable to liquid/vapor so that liquid/vapor is
       directed through the channel

For these reasons, HP’s proposal should be adopted.

               7.      “a first melting point” / “a second melting point” (’707 patent, claim 1)

         HP’s Proposed Construction                      Slingshot’s Proposed Construction
 Indefinite                                         a temperature at which the first material
                                                    changes phase from a solid to a liquid / a
 --Alternatively--                                  temperature at which the polymeric material
                                                    changes phase from a solid to a liquid
  the temperature at which the first material
 changes phase from a solid to a liquid / the
 temperature at which the polymeric material
 changes phase from a solid to a liquid

       These claim terms recite a “melting point,” and the fact-finder therefore needs reasonable

clarity as to a specific point that melting occurs. However, the terms are indefinite because many

materials, including plastics used in the inkjet printing art, do not melt at a single temperature.

Rather, these materials change phase over a range of temperatures—in some cases, a

significantly broad range. A person of ordinary skill in the art would not know which

temperature in such a melting range to identify as the “melting point,” and the ’707 patent

provides no guidance on this issue. Precision for these terms is critical because the claims


                                                 23
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 28 of 53




require that the second melting point be lower than the first melting point. Without precision as

to how the “melting point” of the materials should be determined, a person of ordinary skill in

the art would not know how to apply the claim. Under binding precedent, the terms are therefore

indefinite. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014) (holding that, to

be definite, a patent’s claims must “inform those skilled in the art about the scope of the

invention with reasonable certainty”).

       If the Court determines that the terms are not indefinite, then the terms must be construed

as “the temperature”—the specific temperature constituting the melting point—at which the

respective materials change phase. Slingshot’s proposed construction, “a temperature” at which

the respective materials change phase, lacks precision in the context of materials that change

phase over a temperature range and would improperly force a jury to identify a specific

temperature within ranges to use when comparing two such melting points.

                       a.      The first and second “melting point” terms are indefinite.

       Many materials and substances have a well-defined “melting point.” For example, H20

has a melting point of 0 °C (at atmospheric pressure). At any temperature below 0 °C, H20 is

ice. At any temperature above 0 °C, it is water.

       The first and second “melting point” terms are indefinite because the claims of the ’707

patent purport to cover materials that do not change phase at a single discrete temperature. The

’707 patent claims, however, require that the materials have a single, discrete melting

temperature. See ’707 patent at 3:21-22, 3:38-40 (stating that the material of the ink reservoir

preferably has “a melting or softening point above about 150° C” and that the material of the

pressure control structure preferably has “a melting point of about 120° C”). It is not clear

whether the patent’s mention of a “softening point” is different from the claimed “melting




                                                 24
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 29 of 53




point.” However, even in the context of a “softening point,” the ’707 specification implies that

there is a single, identifiable softening point (temperature). See id.

       For the thermoplastic materials disclosed in the specification, some parts liquefy at a first

temperature, other parts of the material remain solid until a higher temperature, and the

remaining parts of the material melt at some intermediate temperature or range of temperatures.

This phenomenon is described in an International Organization for Standardization (ISO)

standard. In particular, ISO standard 11357-3, which would have been the relevant standard at

the time of the ’707 patent, “specifies a method for the determination of the temperature and

enthalpy of melting and crystallization of crystalline or semi-crystalline plastics.” As shown in

Figure 1 of the standard, there is no single temperature at which such plastics melt.




Ex. 11 at Figure 1 (partial). The image above represents the differential scanning calorimetry

(DSC) curve of a crystalline or semi-crystalline plastic. Id. at 1-2.




                                                 25
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 30 of 53




       As shown in Figure 1, a characteristic crystalline or semi-crystalline plastic melts over a

range of temperatures, spanning from temperature Tim though Temperature Tfm. Other

designated temperatures within this range include Teim (defined as the extrapolated onset

temperature), Tpm (defined as the peak temperature) and Tefm (defined as the extrapolated end

temperature). See id. The ISO standard does not specify which, if any, of these five different

temperatures, is the “melting point” of the plastic. See id. Likewise, the ’707 patent does not

provide any guidance on this issue.

       In summary, many plastics change phase over a range of temperatures, and the ’707

patent fails to specify any precise temperature within such a range to treat as the “melting point.”

Accordingly, because the specification teaches that such plastics are the intended materials for

embodiments of the ’707 patent claims, the “melting point” claim terms are indefinite. See ’707

patent at 3:11-25, 4:14-42.

       The Federal Circuit has found similar claims indefinite in Teva Pharms. USA, Inc. v.

Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015) and Dow Chem. Co. v. NOVA Chems. Corp.

(Canada), 803 F.3d 620 (Fed. Cir. 2015). In Teva, the claim at issue was directed to a method of

manufacturing a particular copolymer with a “molecular weight” falling within a certain range.

Teva, 789 F.3d at 1338. Because the “molecular weight” of a polymer could be measured in

three different ways, yielding three different results, and because the patent did not specify which

method it contemplated, the Federal Circuit held that the claim was indefinite. Id. at 1345

(“[T]here is not reasonable certainty that molecular weight should be measured using [one of the

three ways].”).

       In Dow, the claims were directed to a polymer having a material property defined as “a

slope of strain hardening coefficient greater than or equal to 1.3.” Dow, 803 F.3d at 624-25. The




                                                26
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 31 of 53




patent taught that the slope of strain hardening coefficient (SHC) is calculated according to the

formula SHC = (slope of strain hardening)*(I2)0.25, where I2 = melt index in grams/10 minutes.

Id. at 631. However, the patent did not teach how the “slope of strain hardening” was to be

calculated, and four different methods existed, each yielding a unique result. Id. at 633. The

choice as to which method to use could determine whether or not a given product infringes the

claim. Id. at 634. Based on this uncertainty, the Court found the claims invalid as indefinite. Id.

       Here, as in Teva and Dow, any of the values for the five temperatures Tim, Teim, Tpm, Tefm,

and Tfm, might be identified as the purported “melting point” for crystalline or semi-crystalline

plastics. The ’707 patent does not specify which point (if any) might be identified as the

“melting point.” Accordingly, the claims are indefinite under Federal Circuit precedent.

                       b.     If the Court believes the “melting point” terms are amenable to
                              construction, they must be construed as “the temperature” at which
                              the respective materials change phase.

       If the Court does not determine the “melting point” terms to be indefinite, the terms must

be construed to require a specific temperature at which the recited materials change phase. This

is necessary so that the first and second melting points may be compared to each other, as

required by claim 1 of the ’707 patent. HP’s alternative construction, beginning “the

temperature...,” is consistent with the plain and ordinary meaning of the term “melting point.”

Ex. 12 at 740 (defining “melting point” as “the temperature at which a solid melts”) (emphasis

added); see also Ex. 13 at 704.

       Slingshot’s proposal, that the “melting point” terms be construed as “a temperature” at

which a material changes phase, invites ambiguity and should be rejected. For materials that

change phase over a range of temperatures, Slingshot’s apparent goal is to be able to choose any

temperature in that range. However, the Federal Circuit’s holdings in Teva and Dow do not

permit claim scope to depend on the post hoc whim of the plaintiff. The claims require a


                                                27
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 32 of 53




material to have a melting point—this needs to be an identifiable temperature, or the claims are

indefinite. It is unacceptable to suggest that a material has a “melting point” consisting of any

temperature, or all temperatures, within a potentially broad range of melting temperatures.

       Slingshot’s proposal is especially problematic in view of the claim language requiring a

comparison of two melting points (“second melting point lower than the first melting point”). A

simple hypothetical illustrates the problem with Slingshot’s proposal. Assume Material A melts

in the range of 100 °C to 120 °C and Material B melts in the range of 105 °C to 115 °C. Material

A might be argued to have a lower melting point under Slingshot’s proposal, because Material A

begins to change phase at 100 °C and, at that temperature, Material B does not undergo any

phase transformation. On the other hand, Material B might be argued to have a lower melting

point because, after it has reached 115 °C, it has fully changed phase, while Material A is still

undergoing phase change. Either argument would be incorrect, and the Court should foreclose

the possibility that the fact-finder has to try to answer these improper inquiries.

               8.      “sealing structure” (’707 patent, claim 1)

         HP’s Proposed Construction                      Slingshot’s Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                    Plain and ordinary meaning
 Function: forming a liquid tight seal between
 the sidewalls of the ink reservoir and the side
 surface of the pressure control structure
 Structure: elastomeric o-ring or bead of
 adhesive, and equivalents thereof

       Claim 1 recites: “a sealing structure for forming a liquid tight seal between the sidewalls

of the ink reservoir and the side surface of the pressure control structure.” This element is

recited in functional language and should be construed under § 112, ¶ 6. The term “sealing

structure” does not define a definite structure but rather purports to cover all structures that

perform the function of sealing the ink reservoir to the pressure control structure. Although the

term does not use the word “means” (i.e., “sealing means”), the element is otherwise recited just


                                                   28
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 33 of 53




as if the term “means” had been used. Moreover, the term “structure” is exactly the type of

“nonce” word that operates as a substitute for “means” in the context of § 112, ¶ 6:

       Generic terms such as ‘mechanism,’ ‘element,’ ‘device,’ and other nonce words that
       reflect nothing more than verbal constructs may be used in a claim in a manner that is
       tantamount to using the word ‘means’ because they ‘typically do not connote sufficiently
       definite structure’ and therefore may invoke § 112, para. 6.

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350 (Fed. Cir. 2015). The term “structure”

does not provide any indication of specific structure “because it sets forth the same black box

recitation of structure for providing the same specified function as if the term ‘means’ had been

used.” Id. Therefore, under the well-established Williamson standard, “sealing structure” is a

textbook example of a term that should be construed under § 112, ¶ 6.

       The recited function for the claimed “sealing structure” is: “forming a liquid tight seal

between the sidewalls of the ink reservoir and the side surface of the pressure control structure.”

As shown below, the corresponding structure for this function is an elastomeric o-ring or bead of

adhesive. With reference to the figure below, the ’707 patent discloses “A sealing structure 36 is

provided on side surface 32 for forming a liquid tight and air tight seal between the inner surface

38 of side walls 16 and the side surface 32 of the pressure control structure 26.”




                                                29
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 34 of 53




’707 patent at Fig. 1.

       The specification further provides that sealing structure 36 may be an elastomeric o-ring:

       The sealing structure 36 preferably provides a liquid tight and air tight seal by
       purely mechanical means. Accordingly the sealing structure 36 may be selected
       from elastomeric materials and adhesives. A particularly preferred sealing
       structure 36 is an elastomeric o-ring made from ethylene propylene diene
       monomer (EPDM). Regardless of whether the sealing structure 36 is an adhesive
       or elastomeric o-ring material, it is preferred that the sealing structure 36 be
       substantially chemically resistant to the components of ink used in the printhead
       assembly 10.

Id. at 3:54-64.

       The specification also discloses that an adhesive bead may be used as the sealing

structure 36:

       As shown in more detail in FIG. 2, the pressure control structure 26 preferably
       includes a peripheral groove 40 in the side surface 32 thereof. The groove 40 is




                                               30
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 35 of 53




       preferably dimensioned to accept an o-ring or bead of adhesive as the sealing
       structure 36.

Id. at 3:65-4:2. Accordingly, HP’s proposed construction should be adopted under a

straightforward application of Williamson.

       B.      Disputed Terms from the Ejection Chamber Patents (-185 Case)

               1.      “heater element” (’405 patent, claims 1, 7, 17)

         HP’s Proposed Construction                     Slingshot’s Proposed Construction
 Plain and ordinary meaning                        a heater that vaporizes ink

       In an attempt to avoid invaliding prior art, Slingshot violates claim construction

principles by seeking to import aspects of the preferred embodiment. There is no basis to narrow

the term “heater element” as Slingshot proposes.

       The term “heater element” is straightforward and does not require construction.

Slingshot recycles the word “heater” in its proposed construction, implicitly conceding that

“heater” does not need further explanation. That leaves the word “element.” Slingshot replaces

“element” with the limitation that the heater “vaporizes ink.” However, there is no reason to

limit the claimed “heater element” to only one “that vaporizes ink.” That the preferred

embodiment of the ’405 patent includes a heater that vaporizes ink is not a sufficient basis to

limit the claims. Phillips, 415 F.3d at 1323 (“In particular, we have expressly rejected the

contention that if a patent describes only a single embodiment, the claims of the patent must be

construed as being limited to that embodiment.”). Instead, “heater element” should be given its

plain and ordinary meaning unless one of the recognized exceptions apply. A person of ordinary

skill in the art would have known that there are various types of heater elements in the art of

inkjet printing. In fact, Slingshot’s other asserted patents in these actions confirm the breadth of

the known heater elements (fluid firing elements) that are known in the art. See, e.g., ’299 patent

at 2:53-57 (“The fluid firing elements may embody thermally resistive heater elements formed as


                                                 31
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 36 of 53




thin film layers on a silicon substrate or piezoelectric elements despite the thermal technology

implication derived from the name heater chip.”).

       The prior art that Slingshot is attempting to avoid includes an “electroresistive heater 22.”

Slingshot attempts to improperly import limitations into “heater element” to avoid the type of

heater element in the prior art. More specifically, the prior art reference relates to an inkjet

printer that uses these electroresistive heaters 22 to mechanically deform paddles to fling

droplets of ink from an ejection chamber. As shown below, heating an “electroresistive heater

22” (shown in red below) causes thermal expansion and thus the bending of thermal actuator 20.




Ex. 14 at Figs. 4(a), 4(b). Figure 4(a) shows a relaxed, unenergized position of the thermal

actuator 20, comprised of electroresistive heater 22 (heater element, shown in red) and overlayer

24 and passivation layer 26 (both shown in orange). Id. at 6:24-25. Figure 4(b) shows the



                                                  32
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 37 of 53




actuator 20 bent in response to thermal heating via electroresistive heater 22 (heater element,

red). See id. at 6:25-26.

       In view of this invalidating prior art, Slingshot seeks to narrow the term “heater element”

so that the electroresistive heaters 22 are not within its scope. Slingshot’s attempt to read in the

limitation that the heater element must vaporize ink is improper. This is an attempt to read in a

limitation from the preferred embodiment, plain and simple. There is no clear and unmistakable

disclaimer of claim scope indicated in the intrinsic evidence. As shown in the prior art, there are

“heater elements” that effectuate ink ejection by means other than vaporizing ink. The claim

term would exclude these heaters only if the patentee acted as a lexicographer to define “heater

element” contrary to its ordinary meaning or disavowed the full scope of “heater element.”

Neither action occurred. See Cordis, 339 F.3d at 1358 (holding that disclaimer of claim scope

“requires clear and unmistakable statements of disavowal”); Hill-Rom, 755 F.3d at 1371

(standard for lexicography is “exacting”). Likewise, Slingshot has indicated that it may cite a

number of HP patents in its argument. However, these patents (extrinsic to the ’405 patent)

provide no basis to narrow the term “heater element” in the ’405 patent. Just as it is improper to

limit the claims to the preferred embodiment of the patent in which they appear, it is improper to

limit the claims to the preferred embodiment of other, unrelated patents.

       Accordingly, the term “heater element” requires no construction. Alternatively, if a

construction is desired, it should be non-limiting as to any specific type of heater element.

               2.      “bubble chamber[s]” (’405 patent, claims 1, 7, 17)

       HP’s Proposed Construction                       Slingshot’s Proposed Construction
 chamber[s] from which ink is ejected               chamber[s] in which ink is vaporized to form
                                                    a bubble

       The term “bubble chambers” in the ’405 patent refers to the chambers from which ink is

ejected, regardless of the underlying inkjet technology. In violation of claim construction


                                                 33
           Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 38 of 53




principles, Slingshot improperly limits the term to thermal inkjet printing. See Phillips, 415 F.3d

at 1323 (rejecting contention that claims must be limited to the single embodiment described in a

patent).

       At least three inkjet technologies were known to those of skill in the art at the time of the

purported invention of the ’405 patent, and all three ejected ink droplets from a chamber. First, a

thermal inkjet printer expels ink from a nozzle by passing electric current through a resistor,

which heats a small volume of ink beyond its boiling point in an ejection chamber near the

nozzle. The heat causes ink in the ejection chamber to vaporized and quickly expand, thereby

ejecting a droplet of ink from the nozzle. This process is illustrated in the figures below, where a

resistor (red) is heated by a current and vaporizes ink in the ejection chamber (green) to eject a

drop of ink (cyan) through a nozzle.




       Second, piezoelectric printers utilize the phenomenon that certain materials change shape

when subjected to an electric field (voltage). This process is illustrated below: a pressure plate

(red), such as a piezoelectric transducer, flexes in response to an electrical signal. This flexing

pressurizes ink in a chamber (green) and ejects a drop of ink (cyan) through a nozzle.




                                                 34
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 39 of 53




        A third solution employs electromechanical actuators. Such actuators are small, moving

parts (e.g., “paddles”) that move in response to electrical stimulus to propel ink out of an ejection

chamber. An exemplary paddle, described in Kodak’s U.S. Patent No. 6,435,666, is shown in

the figures below, where a heater (red) causes a paddle (orange) to propel a drop of ink (cyan)

out of a chamber (green).




Ex. 14 at Figs. 4(a), 4(b).

        All of these inkjet technologies employ a chamber, and the chambers are simply an

enclosed space from which ink is ejected. In other words, the terms “thermal inkjet chamber,”

“bubble chamber,” and “chamber” are relatively generic terms in the art of inkjet printing. The

claims were not intended to be limited to any type of inkjet printing (or to any preferred

embodiment). This intent is confirmed by the ’405 patent specification. The claims at issue


                                                 35
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 40 of 53




begin by reciting “[a]n inkjet printhead,” and the ’405 patent states: “[a]s described herein, the

term inkjet printhead may in addition to thermal technology include piezoelectric technology,

or other.” ’405 patent, 7:65-67 (emphasis added). This is consistent with Slingshot’s other

asserted patents in these actions, which also confirm an intent to broadly cover the known inkjet

technologies in its patents. See, e.g., U.S. Patent No. 7,014,299 (Ex. 15) at 2:53-57 (“The fluid

firing elements may embody thermally resistive heater elements formed as thin film layers on a

silicon substrate or piezoelectric elements despite the thermal technology implication derived

from the name heater chip.”).

       Accordingly, the term “bubble chamber” should not be construed to exclude any type of

inkjet printing, and HP’s construction should be adopted.

               3.      “none of said convex wall portion overlies said periphery of said heater
                       element” / “none of said curved wall portion overlies said periphery of
                       said heater element” (’405 patent, claims 1, 7, 17)

         HP’s Proposed Construction                     Slingshot’s Proposed Construction
 Plain and ordinary meaning                        no wall of the bubble chamber that is convex
                                                   [curved] overlies the periphery of the heater
 If construction is required: no part of the       element
 convex wall portion [curved wall portion]
 overlies said periphery of said heater element

       Slingshot seeks to rewrite this claim element to avoid invalidating prior art. The terms at

issue appear in claims 1, 7, and 17, and the only difference among the terms is that claim 7

recites “curved wall portion” while claims 1 and 17 recite “convex wall portion.” Because the

parties agree that “convex wall portion” should be construed as “curved wall portion,” HP

addresses the term in claim 7, but this analysis applies equally to the terms in claims 1 and 17.

       Claim 7 recites a heater element and a bubble chamber having a wall portion that

partially surrounds the heater element. Claim 7 also cites that “none of said curved wall portion

overlies [a] periphery of said heater element.” This is straightforward. If a chamber has a



                                                  36
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 41 of 53




curved wall portion that partially (or in the case of claim 17, substantially) surrounds a heater

element and does not overlay a periphery of the heater element, the element is satisfied.

Accordingly, if the Court finds that this term requires construction, it should be construed as “no

part of the convex wall portion [curved wall portion] overlies said periphery of said heater

element.”

       Slingshot seeks construction of this term because the prior art is replete with chambers

that satisfy the claim element. Thus, Slingshot is trying to rewrite the claim so that a printhead

having multiple curved wall portions, some of which overlay a printhead and some of which do

not, is outside of the scope of the claim.

       The specification does not support Slingshot’s attempt to rewrite the claims. On the

contrary, the specification discloses that a chamber may include multiple wall portions and that

only one of these portions needs to meet the required limitation. In particular, in the embodiment

shown in Figure 3, a chamber wall includes multiple curved portions: G-H (colored green

below), H-I (colored yellow below), and I-J (colored blue below).




’405 patent at Fig. 3 (partial, annotated).



                                                 37
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 42 of 53




        The specification describes these curved wall portions as corresponding to portions of an

oval. ’405 patent at 5:30-32. Thus, according to the specification, “a radius greater than the

width of the heater element and shorter than the length dimension only exists for arc portions

between points G and H [green] and I and J [blue] because a straight line essentially exists

between points H and I.” ’405 patent at 5:32-36. In other words, the radius of arc H-I (yellow)

is greater than the length of the heater element. However, the specification makes clear that this

embodiment is not excluded from the invention even though segment H-I (yellow) does not have

the required radius of curvature: “Neither embodiment, however, should limit the curved wall

portion to a particular shape, size or arc radius nor should it limit its position relative to the

heater element resident in the bubble chamber.” ’405 patent at 5:36-39. Therefore, curved wall

portions G-H (green) and I-J (blue) are sufficient to satisfy the claim element. Other curved wall

portions may be disregarded.

        Applying the same reasoning, as long as “a curved wall portion,” i.e., one or more curved

wall portions, does not overlay a heater element, the disputed limitation is satisfied. See Baldwin

Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (“That ‘a’ or ‘an’ can

mean ‘one or more’ is best described as a rule, rather than merely as a presumption or even a

convention.”). The presence of other curved wall portions that may or may not overlay a heater

is irrelevant. Under Slingshot’s apparent logic, the element “said curved wall portion having a

radius of an arc that is greater than about 0.5 said width dimension and less than said length

dimension” would require that any curved wall portion have a radius within that range. But this

would exclude the embodiment of Figure 3, contrary to both the specification and settled case

law. See ’405 patent at 5:36-39; Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed.




                                                   38
         Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 43 of 53




Cir. 1996) (holding that an interpretation of a claim that would exclude a preferred embodiment

is “rarely, if ever, correct.”).

        The Court should also reject Slingshot’s attempt to twist the Examiner’s Notice of

Allowability in an effort to support its proposed construction. In the Notice of Allowability, the

Examiner briefly characterized the invention and the prior art. In describing the perceived

shortcomings in the prior art of record, the Examiner stated that it failed to disclose “the chamber

walls do not overlie the heater.” Ex. 16 at 2. Even if this statement accurately characterizes the

prior art, it is not—and was not meant to be—a characterization of the claims. Thus, this

statement falls far short of what would be necessary to support Slingshot’s modification of the

claims. See Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005) (holding

that an Examiner’s unilateral statements in a Notice of Allowance do not constitute a clear and

unambiguous disavowal of claim scope).

                4.       “pitch ranging from about 600 to about 2400 dpi” (’951 patent, claim 1)

          HP’s Proposed Construction                    Slingshot’s Proposed Construction

 pitch ranging from greater than 600 to 2400       Plain and ordinary meaning
 dpi

        This term relates to a pitch range of dots per inch (or “dpi”), which represents the number

of ink dots per inch that a printhead can print at one time. Printheads of 600 dpi were well-

known in the prior art. As explained below, the Applicant excluded 600 dpi systems from its

claimed range of “about 600 to about 2400 dpi.” Thus, if the phrase is to be construed to

preserve validity, it must mean a pitch ranging from “greater than 600 to [about] 2400 dpi.”

        On two occasions, the Applicant represented to the Examiner that the claims of the ’951

patent do not cover nozzle spacing frequency of 600 dpi (dots per inch), to overcome cited prior




                                                 39
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 44 of 53




art. First, in distinguishing the claims from an HP patent, U.S. Patent No. 6,523,935 to

Torgerson et al. (“Torgerson”), the Applicant stated:

       That is, adjacent nozzles in the ’935 patent [Torgerson] are spaced apart with a
       pitch of 600 dpi or less. See column 4 lines 53-58 of the ’935 patent. A second
       column of nozzles having the same pitch is offset from a first column of nozzles
       1/1200 of an inch along the L axis. . . . Hence, unlike the present invention, the
       ’935 patent [Torgerson] requires two spaced apart and staggered columns of
       nozzles to achieve the same pitch or print resolution as a single column of nozzles
       provided by the invention of claims 1 and 20.

Ex. 17 at 5.

       The Applicant’s understanding that Torgerson discloses nozzles spaced apart with a pitch

of 600 dpi was correct. Torgerson discloses that “the nozzle pitch P . . . is in the range of 1/300

inch to 1/600 inch.” Ex. 18 at 4:53-58. “Pitch” is the distance between evenly spaced items. Ex.

19 at 1604 (defining “pitch” as “[t]he distance between similar elements arranged in a pattern or

between two points of a mechanical part.”); ’951 patent at 2:25-29 (“For purposes of this

invention, the term ‘pitch’ as it is applied to nozzles or ink ejection actuators is intended to mean

a center to center spacing between adjacent nozzles or ejection actuators in a direction

substantially parallel with an axis aligned with a columnar nozzle array.”). Thus, Torgerson’s

disclosure of a pitch of 1/600 inch means a nozzle frequency of 600 nozzles per inch, or “dpi,” as

the ’951 patent uses the term.

       Second, in the same May 2, 2006 Amendment, the Applicant stated:

       [T]he Examiner has omitted some of the claimed elements, or at least certain
       important aspects of the claimed elements, especially those found in the
       independent claims. For example, Applicant’s nozzle hole spacing dpi values of
       about 1200 and up to 2400 dpi using adjacent nozzles (i.e., a single column of
       nozzles).

Ex. 17 at 11.

       All independent claims at that time recited “a pitch ranging from about 600 to about

2400 dpi” or “a pitch ranging from about 600 to about 1200 dpi.” However, the above statement


                                                 40
          Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 45 of 53




of Applicant’s dpi values of about 1200 dpi and higher makes sense in view of the Applicant’s

disavowal of 600 dpi. In the inkjet printing art, nozzle spacing is often set at discrete levels, e.g.,

300 dpi, 600 dpi, 1200 dpi. Thus, if a claim requires a pitch greater than 600 dpi, 1200 dpi is a

logical next step, and this is consistent with Applicant’s description of its nozzle spacing being

“about 1200 and up to 2400 dpi.” Other nozzle pitches, e.g., 900 dpi, are also possible.

However, the Applicant indicated that 1200 dpi and higher was contemplated for the ’951 patent

claims.

          Not only did the Applicant distinguish over 600 dpi in the prior art, but the Examiner

relied on this representation that the claims exclude 600 dpi when allowing the claims over the

prior art. In particular, the Examiner stated that Torgerson “do[es] not disclose adjacent nozzle

holes spaced apart at a pitch ranging from about 600 to about 2400 dpi.” Ex. 20 at 5 (emphasis

added). As set forth above, Torgerson discloses nozzles spaced apart at 600 dpi. Ex. 18 at 4:53-

58. Thus, the Examiner’s statement reveals a mutual understanding and reliance upon the

Applicant’s representations that 600 dpi was excluded from the scope of the claims. Therefore,

Slingshot’s attempt to construe the claimed range to encompass 600 dpi is improper and should

be rejected.

          Slingshot’s proposal of “plain and ordinary meaning” invites error and seeks to ignore the

Applicant’s disavowal of 600 dpi. To secure allowance, the Applicant represented to the Patent

Office that the claims do not cover 600 dpi in order to overcome HP prior art, but Slingshot is

now trying to read the claims on HP 600 dpi products. The Court should adopt HP’s proposed

construction of “pitch ranging from greater than 600 to 2400 dpi.”




                                                  41
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 46 of 53




               5.     “ink feed edge” (’951 patent, claim 1)

         HP’s Proposed Construction                    Slingshot’s Proposed Construction
 Plain and ordinary meaning                       an edge of the substrate over which ink is fed
                                                  onto the substrate, e.g., the edge of an ink slot
                                                  through the substrate or the outer edge of the
                                                  substrate

       Slingshot’s proposed construction transforms three straightforward words into thirty and

introduces confusion, not clarity. Moreover, each of the three words of the original term also

reappear in Slingshot’s proposed construction (including a change of “feed” to its past tense):

       an edge of the substrate over which ink is fed onto the substrate, e.g., the edge of
       an ink slot through the substrate or the outer edge of the substrate

Slingshot’s construction lists a couple of purported examples as to what would satisfy the claim

element, but this does not meaningfully clarify the scope of the term.

       The term simply refers to a line from which ink is supplied. The ’951 patent shows an

exemplary prior art printhead in Figure 5:




                                                42
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 47 of 53




’951 patent at Fig. 5 (annotated).

       The ’951 patent discloses that this printhead includes an “ink feed edge 54” (highlighted

in the figure above). ’951 patent at 3:54. This “ink feed edge” is simply a line from which ink is

supplied to ink chambers 50 and 52. The claim term is straightforward and requires no

construction. See Polara Eng’g Inc. v. Campbell Co., 894 F.3d 1339, 1352 n.5 (Fed. Cir. 2018)

(holding that the district court sufficiently resolved the parties’ claim construction dispute by

instructing jury on plain and ordinary meaning). If the Court believes that a construction is

necessary, HP proposes “a line from which ink is supplied.”




                                                 43
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 48 of 53




               6.      “the distance from the ink feed edge is substantially the same for each of
                       the ink ejection actuators” (’951 patent, claim 1)

          HP’s Proposed Construction                    Slingshot’s Proposed Construction
 the distance from the ink feed edge to each       the distance from the ink feed edge to each
 actuator is approximately the same such that      actuator is approximately the same such that
 the actuators are in a substantially linear       the actuators are in a substantially linear
 arrangement, as opposed to a staggered            arrangement
 arrangement

       The parties’ dispute concerns only the language “as opposed to a staggered arrangement.”

This language is drawn directly from the Applicant’s statement during prosecution when

distinguishing the purported invention from prior art with a “staggered arrangement” of ink

ejection actuators. The language should therefore be included, as proposed by HP.

       The ’951 patent is directed at a “high resolution printhead for an ink jet printer.” ’951

patent at Abstract. The applicant of the ’951 patent recognized that the prior art included tightly

spaced nozzles that yielded a high resolution. An exemplary embodiment from the prior art is

shown in Figure 5 of the ’951 patent.




                                                44
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 49 of 53




’951 patent at Fig. 5.

       The ’951 patent criticizes this nozzle arrangement as “staggered.” ’951 patent at 3:54-57.

The ’951 patent defines “staggered” as follows:

       By “staggered” it is meant that a center of nozzle 46 is a distance T1 that is less
       than a distance T2 of a center of nozzle 48 to the ink feed edge 54.

’951 patent at 3:57-60.

       In contrast to the prior art, the ’951 patent teaches that the ink chambers are aligned in a

single column, as shown in the exemplary embodiment below:




                                                 45
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 50 of 53




’951 patent at Fig. 6.

       The Applicant represented this feature as one of the purportedly distinguishing

characteristics over the prior art. In order to overcome a prior art rejection, the Applicant stated:

       [A]spects of the invention enable a substantially linear arrangement of ink
       chambers 32 in a single column or array as shown in FIG. 6, as opposed to a
       staggered arrangement of ink chambers 50 and 52 as shown in FIG. 5.”

Ex. 17 at 5 (emphasis added).

       Therefore, the Applicant distinguished the purported invention in that it does not include

a “staggered” arrangement of ink chambers. The Applicant also clearly defined “staggered” to

mean having different distances from an ink feed edge. The Examiner allowed the claims in

view of these statements. Therefore, the phrase “the distance from the ink feed edge is



                                                 46
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 51 of 53




substantially the same for each of the ink ejection actuators” should be construed to reflect the

Applicant’s representations. See Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d

989, 995 (Fed. Cir. 2003) (“The public notice function of a patent and its prosecution history

requires that a patentee be held to what he declares during the prosecution of his patent.”).

       Slingshot again improperly ignores the representations made to the Patent Office to

obtain its claims in order to recapture what was disclaimed during prosecution. HP’s

construction should be adopted.




                                                47
       Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 52 of 53




Dated: July 1, 2020                    /s/ Barry K. Shelton
                                       Rick L. Rambo
                                       Texas State Bar No. 00791479
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1000 Louisiana Street, Suite 4000
                                       Houston, TX 77002-5006
                                       rick.rambo@morganlewis.com
                                       Telephone:       +1.713.890.5000
                                       Facsimile:       +1.713.890.5001

                                       Andrew V. Devkar (admitted pro hac vice)
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       2049 Century Park East, Suite 700
                                       Los Angeles, CA 90067-3109
                                       andrew.devkar@morganlewis.com
                                       Telephone:     +1.310.907.1000
                                       Facsimile:     +1.310.907.1001

                                       Amanda S. Williamson (admitted pro hac vice)
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       77 West Wacker Drive, Fifth Floor
                                       Chicago, IL 60601
                                       amanda.williamson@morganlewis.com
                                       Telephone:     +1.312.324.1000
                                       Facsimile:     +1.312.324.1001

                                       Barry K. Shelton
                                       Texas State Bar No. 24055029
                                       SHELTON COBURN LLP
                                       311 RR 620, Suite 205
                                       Austin, TX 78734-4775
                                       bshelton@sheltoncoburn.com
                                       Telephone:      +1.512.263.2165
                                       Facsimile:      +1.512.263.2166

                                       Attorneys for Defendant HP Inc.




                                     48
        Case 1:20-cv-00184-ADA Document 57 Filed 07/01/20 Page 53 of 53




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of July, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

Raymond W. Mort, III
THE MORT LAW FIRM, PLLC
100 Congress Avenue, Suite 2000
Austin, Texas 78701
Tel/Fax: 512-865-7950
raymort@austinlaw.com

Ronald M. Daignault
Chandran B. Iyer
Michael A. Siem
Jason S. Charkow
GOLDBERG SEGALLA LLP
711 Third Avenue, Suite 1900
New York, New York 10017
Telephone: (646) 292-8700
rdaignault@goldbergsegalla.com
ciyer@goldbergsegalla.com
msiem@goldbergsegalla.com
jcharkow@goldbergsegalla.com

Richard Juang
GOLDBERG SEGALLA LLP
8000 Maryland Avenue, Suite 640
St. Louis, Missouri 63105
Telephone: (314) 446-3367
rjuang@goldbergsegalla.com


                                                      /s/ Barry K. Shelton
                                                      Barry K. Shelton
